Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 6, 14 and 21-22 amended
Claims 3-4 and 19 canceled
Claims 1-2, 5-18 and 20-23 pending. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-12, 15-16, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (GB 2,545,426 A) in view of Yamanaka (PG Pub 2003/0013280 A1).
Consider Claim 1, Ali teaches the process of forming gas sensor device (abstract), teaches the process of depositing the composition (ink (5) having metal oxide and solvent) on a one side of substrate (sensing electrode) then using IR heaters (1) positioned above/approximate the composition (ink 5) heat/irradiate with first dose in IR range having first temperature (first property) to induce first anneal/RTA followed by second dose (second property) to induce a second annealing/RTA (Fig. 2, and page 11, 2nd to 3rd para). Ali teaches the IR heaters (1) are used to generate the first dose and the second dose, where the first dose property where it is related to the frequency in IR range, where electromagnetic radiation is a light is wavelength × frequency (c = λ × f). Therefore, any electromagnetic radiation in its essence is related to frequency (old claim 3). Ali teaches the metal oxide is pure or doped (page 19, Claim 32), where the metal oxide includes tin oxide/SnO2 (Page 19, claim 31). Therefore, following the instant applicant in Figs. 4-5, and [0059]-[0060] in pages 10-11, doped SnO2 material have absorption in the IR range first/second property (old claim 4). 
Ali does not teach the first source is halogen lamp, and the second source a xenon flash lamp.
However, Yamanaka is in the art of annealing process for an electronic devices (abstract, [0001]), teaches the process of flash lamp annealing using xenon lamp, and metal halide lamp (halogen lamp) [0021], where the flash lamp annealing is used for activating n-dope and p-dope using lamps such as halogen lamp in the IR region [0416], and where the flash xenon lamp operate in the UV region [0111].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ali with Yamanaka to use halogen lamp as a first source in the IR region to provide with rapid thermal annealing process for doped metal oxide [0416], 
Consider Claims 2 and 5, the combined Ali (with Yamanaka) teaches the use halogen lamp as a first source in the IR region with a long duration and mission time as first property (Yamanaka, [0176]), and the use flash xenon lamp as second source in the UV region with short mission time duration as second property (Yamanaka, [0111]).
Consider Claim 6, the combined Ali (with Yamanaka) teaches exposing the metal oxide to first dose having first property and second dose having second property (as in claim 1). Therefore, it would be inherent/obvious that the claimed process would result in having a functionalized aspect of chemistry of the surface of the composite, as claimed.
Consider Claims 7-8, the combined Ali (with Yamanaka) teaches the composite having a combination of at least two metal oxides (Ali, page 6, 6th para), where it is known that each metal oxide have distinct absorption spectra. Therefore, first metal oxide with have it’s complementary first absorption, and where the second metal would have it’s complementary second absorption.
Consider Claims 9-10, the combined Ali (with Yamanaka) teaches the composite having a combination of at least two metal oxides (Ali, page 6, 5th para), where the metal oxide include composites such as tin oxide, tungsten oxide, zinc oxide, chromium oxide, aluminium oxide (Ali, claim 31). Therefore, it will be obvious for skilled person in the art to irradiate the metal oxide with the most effective annealing rate for the used metal oxide, using the most effective annealing rate of first metal oxide using halogen lamp (corresponding to a higher temperature and a local region), and the most effective annealing rate for the second metal oxide using xenon lamp (corresponding to a higher temperature in the local region), to provide with an effective 
Consider Claim 11, the combined Ali (with Yamanaka) teaches having plurality of metal oxides (5) area deposited with the same coated area (Ali, Fig. 2), and having plurality of IR heaters (1) which irradiating the metal oxides (Ali, Fig. 2), where the heaters irradiate the metal oxide twice with first and second dose/temperature (Ali, page 16, 4th para). Thus, each area is exposed twice.
Consider Claim 12, the combined Ali (with Yamanaka) teaches having plurality of metal oxides (5) area deposited with the same coated area (Ali, Fig. 2), and having plurality of IR heaters (1) which irradiating the metal oxides (Ali, Fig. 2), where the heaters irradiate the metal oxide twice with first and second dose/temperature (Ali, page 16, 4th para). Thus, for example, the most right metal oxide area is the first region, and the most left metal oxide area are the second region, leading to having the first and second region separated from each other.
Consider Claim 15, the combined Ali (with Yamanaka) teaches the irradiation with plurality of doses, having first irradiation dose separated by an interval with zero exposure/value prior to have a following second irradiation dose of exposure as pulses (Ali, Fig. 5, and page 13, 2nd para). 
Consider Claim 16, the combined Ali (with Yamanaka) teaches the both first and second doses are causes the temperature to reach range between 400-600 degree (Ali, page 16, 4th para).
Consider Claim 20, Ali teaches the process of forming gas sensor device (abstract), teaches the process of depositing the composition (ink (5) having metal oxide and solvent/ organic additive) on a one side of substrate (sensing electrode) then using IR heaters (1) positioned above/approximate the composition (ink 5) heat/irradiate with first dose in IR range nd to 3rd para). Ali teaches the IR heaters (1) are used to generate the first dose and the second dose, where the first dose property where it is related to the frequency in IR range, where electromagnetic radiation is a light is wavelength × frequency (c = λ × f). Therefore, any electromagnetic radiation in its essence is related to frequency (old claim 3). Ali teaches the metal oxide is pure or doped (page 19, Claim 32), where the metal oxide includes tin oxide/SnO2 (Page 19, claim 31). Therefore, following the instant applicant in Figs. 4-5, and [0059]-[0060] in pages 10-11, doped SnO2 material have absorption in the IR range first/second property (old claim 4). 
Ali does not teach the first source is halogen lamp, and the second source a xenon flash lamp.
However, Yamanaka is in the art of annealing process for an electronic devices (abstract, [0001]), teaches the process of flash lamp annealing using xenon lamp, and metal halide lamp (halogen lamp) [0021], where the flash lamp annealing is used for activating n-dope and p-dope for RTA using lamps such as halogen lamp in the IR region [0416], and where the flash xenon lamp operate in the UV region [0111].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ali with Yamanaka to use halogen lamp as a first source in the IR region to provide with rapid thermal annealing process for doped metal oxide [0416], and to use flash xenon lamp as second source in the UV region, to provide with an annealing process that withstand repeated light emission [0021].
Consider Claim 23, the combined Ali (with Yamanaka) teaches the use of flash xenon lamp (Yamanaka, [0111]).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (GB 2,545,426 A) in view of Yamanaka (PG Pub 2003/0013280 A1), and in further view of Thompson (PG Pub 2006/0166537 A1).
Consider Claims 13-14, the combined Ali (with Yamanaka) teaches the process having composition having two metal oxides material, and the irradiating with first and second dose to initiate first and second annealing (Ali, Fig. 2, and page 11, 2nd to 3rd para) using halogen lamp and xenon lamp (of Yamanaka). 
The combined Ali (with Yamanaka) does not teach the process of using masks.
However, Martin is in the art of controlled heating to coated thin films [0077], teaches the process of forming/depositing first metal material (M1) using first masking material (80f’), then the process of forming/depositing the second metal material (M2) using second masking material (80f”) (Fig. 9D-E, [0188]-[0190]).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ali (with Yamanaka) with Martin to form the first metal oxide by selectively anneal using first mask, then form the second metal oxide with selectively annealing with the second mask, to provide with process having a first metal oxide annealed at a proper annealing wavelength, and second metal oxide annealed with a different and process annealing wavelength. 

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (GB 2,545,426 A) in view of Yamanaka (PG Pub 2003/0013280 A1), and in further view of Mueche (PG Pub 2015/0050430 A1).
Consider Claim 17, the combined Ali (with Yamanaka) teaches the annealing/heating with pulsing at 0.1-10 Hz (Page 13, 3rd para). 
The combined Ali (with Yamanaka) does not the claimed range.
However, Mueche is in the art of Mueche is in the art of forming metal oxide gas sensor (abstract), teaches the deposition of metal oxide on the substrate [0009], where the metal oxides material such as Tin oxide, Zinc Oxide [0021]. Mueche teaches the varying the pulsing duration of the IR irradiation from 1-10.000 microsecond (1 sec to 10 millisecond) [0041].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ali with Mueche to pulse the IR heater to 10 millisecond or less, to provide with a fast heating duration within negatively affecting the substrate with excessive heating. 
Consider Claim 21, the combined Ali (with Yamanaka) teaches the previously taught in claim 1, additionally, the combined Ali (with Yamanaka) teaches the composite having a combination of at least two metal oxides (Ali, page 6, 5th para), where the metal oxide include composites such as tin oxide, tungsten oxide, zinc oxide, chromium oxide, aluminium oxide (Ali, claim 31). Where the first region would have two metal oxides such as zinc oxide, chromium oxide, and the second region would also have the same two metal oxide zinc oxide, chromium oxide. Therefore, first region have zinc oxide, and second region have chromium oxide. Ali teaches the first region having first metal oxide (5) and second region having second metal oxide (5) (Ali, Fig. 2), and where the two region are separated from each-others (Ali, Fig. 2).

    PNG
    media_image1.png
    340
    622
    media_image1.png
    Greyscale

The combined Ali (with Yamanaka) does not teach the process to radiate the first metal oxide with the first dose wavelength/frequency at the most absorbing/inducing rate, and the process of irradiating the second metal oxide with the second dose wavelength/frequency of the most absorbing/inducing rate.
However, Mueche is in the art of forming metal oxide gas sensor (abstract), teaches the deposition of metal oxide on the substrate [0009], where the metal oxides material such as Tin oxide, Zinc Oxide [0021]. Mueche teaches the tuning of the IR radiation to a local maximum of the metal oxide’s strong absorption range [0041].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ali with Mueche to irradiate the first metal oxides with halogen lamp having wavelength matching its strong absorption region for higher rate of annealing, to provide with locally heat the first metal oxides without heating the adjacent components, such as the substrate [0041] and annealing/heating the second metal oxide with a xenon lamp having wavelength matches the strong absorption region for a higher .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ali (GB 2,545,426 A) in view of Yamanaka (PG Pub 2003/0013280 A1), and in further of Landin (US Pat 6,410,160 B1). 
Consider Claim 18, the combined Ali (with Yamanaka) teaches the process forming a porous sag sensor (abstract), and decomposition forming porous sensing structure (Ali, page 11, 2nd page). 
The combined Ali (with Yamanaka) does not teach use of polymer in the composition.
However, Landin is in the art of forming porous metal device (abstract), teaches the process of mixing the polymer with metal oxide, where the polymer is thermally decomposed (Col. 3, lines 40-51).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ali (with Yamanaka) with Landin to add polymer into the first and second metal oxide, to provide with a desired porosity/pore size in the first and the second metal oxide for selective gas sensing sensitivity.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ali (WO 2017/103577 A1) in view of Yamanaka (PG Pub 2003/0013280 A1).
Consider Claim 22, Ali teaches the process of forming gas sensor device (abstract), teaches the process of depositing the composition (ink (5) having metal oxide and solvent) on a one side of substrate (sensing electrode) then using IR heaters (1) positioned above/approximate the composition (ink 5) heat/irradiate with first dose in IR range having first temperature (first property) to induce first anneal/RTA followed by second dose (second property) to induce a second annealing/RTA (Fig. 2, and page 12, 2nd to page 13 1st para). Ali teaches the IR heaters (1) are used to generate the first dose and the second dose, where the first dose property where it is related to the frequency in IR range, where electromagnetic radiation is a light is wavelength × frequency (c = λ × f). Therefore, any electromagnetic radiation in its essence is related to frequency (old claim 3). Ali teaches the metal oxide is pure or doped (page 22, Claim 46), where the metal oxide includes tin oxide/SnO2 (Page 22, claim 45). Therefore, following the instant applicant in Figs. 4-5, and [0059]-[0060] in pages 10-11, doped SnO2 material have absorption in the IR range first/second property (old claim 4). Additionally Ali teaches the surface of the composition comprises a first region and a second region (5), and the first and second regions are separated (See Fig. 9); providing a first mask (12), which is a shadow mask (Page 15, 4th para), before the first source of electromagnetic radiation while exposing the surface of the composition to the first dose (see Fig. 9), wherein the first mask allows first transmission of radiation to the first region of the composition, and does not allow the first transmission of radiation to the second region (Fig. 9); and providing a second mask (12) which is a further shadow mask (Page 15, 4th para) before the second source of electromagnetic radiation while exposing the surface of the composition to the second dose (Fig. 9), wherein the second mask (12) allows second transmission of radiation to the second region of the composition and does not allow the second transmission of radiation to the first region (See Fig. 9).

    PNG
    media_image2.png
    416
    1011
    media_image2.png
    Greyscale

Ali does not teach the first source is halogen lamp, and the second source a xenon flash lamp.
However, Yamanaka is in the art of annealing process for an electronic devices (abstract, [0001]), teaches the process of flash lamp annealing using xenon lamp, and metal halide lamp (halogen lamp) [0021], where the flash lamp annealing is used for activating n-dope and p-dope using lamps such as halogen lamp in the IR region [0416], and where the flash xenon lamp operate in the UV region [0111].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ali with Yamanaka to use halogen lamp as a first source in the IR region to provide with rapid thermal annealing process for doped metal oxide [0416], and to use flash xenon lamp as second source in the UV region, to provide with an annealing process that withstand repeated light emission [0021].

Response to Arguments
Applicant's arguments filed 10/29/2021, regarding claims 1-2, 6-18, 20 and 23, have been fully considered but they are not persuasive.
Applicant’s arguments, filed 10/29/2021, with respect to the rejection(s) of claim(s) 21-22 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ali with Yamanaka.

Regarding claims 1-2, 6-18, 20 and 23, the applicant argued against the combined art of Ali and Yamanaka, on the ground that the combined arts do not disclose the first source is halogen lamp and the second source a xenon lamp, where the halogen lamp have a frequency between visible to infrared range and a xenon lamp as a frequency between visible and near – ultraviolet range. Applicant also argued against Ali on the ground that the both of the infrared heater sources are used for heating. Applicant also argued against Yamanaka on the ground that the process does not describe the method of making gas sensor. Thus, skilled person in the art would know that halogen lamp is different from metal halide lamp, as the first one uses as incandescent for generation of light and the second one is use for high intensity discharge for generation of light. Additionally, the applicant argued that Yamanaka discloses halogen lamp and xenon lamp without explicit usage in annealing steps.
However, the combined arts of Ali and Yamanaka discloses the process heating up to annealing range of the metal oxide materials using two irradiation sources (of Ali), where the two irradiation sources (of Ali) are specified to be halogen lamp as a first source and xenon lamp as a second source (of Yamanaka). Additionally, it is known to skilled person in the art that 

Applicant argued against claim 21, that the newly amended claim 21 disclose the use of two different metal oxide materials as first metal oxide material and second metal oxide material. Additionally, applicant argued that the first region contain first metal oxide material, and a second region include second metal oxide material, where the first region separated from the second region.
However, the prior art of Ali discloses the use of mixture of more than one metal oxide material, leading to the first metal oxide material being different from the second metal oxide material. Moreover, the first region having the mixer of the metal oxide materials a separated from the second region having a mixture of metal oxide materials (Ali, claim 26). Where the first region have both first and second metal oxide material, and where the second region have both first and second metal oxide material (Ali, Fig. 2). Leading to; first region having first metal 

Applicant argued against claim 22, that the newly amended claim 22 discloses the use of first shadow mask to provide a first irradiation dose from the first source in the first region, without allowing second irradiation from the second source, and the use of the second shadow mask to provide second irradiation dose from the second source in the second region, without allowing first irradiation from the first source.

    PNG
    media_image2.png
    416
    1011
    media_image2.png
    Greyscale

However, the above-amended new limitations are disclosed in Ali (WO reference) in figure 2, as shown above.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718